                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


EDWIN ALLEN,
on behalf of himself and
all others similarly situated,                              Case No. 19-cv-1421

                Plaintiff,                                  COLLECTIVE AND CLASS
        v.                                                  ACTION PURSUANT TO
                                                            29 U.S.C. §216(b) AND
RUSS DARROW GORUP, INC.                                     AND FED. R. CIV. P. 23
W133 N8569 Executive Parkway
Menomonee Falls, Wisconsin 53051                            JURY TRIAL DEMANDED

                Defendant



                                         COMPLAINT



                                 PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Edwin Allen, against Defendant, Russ Darrow Group, Inc.

        2.      Plaintiff bring these FLSA and WWPCL claims and causes of action against

Defendant on behalf of himself and all other similarly-situated current and former non-exempt

Business Development Center (“BDC”) employees of Defendant for purposes of obtaining relief

under the FLSA and WWPCL for unpaid overtime compensation, liquidated damages, costs,

attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief the Court may

deem appropriate.



             Case 2:19-cv-01421-JPS Filed 09/30/19 Page 1 of 27 Document 1
       3.        Defendant operated (and continues to operate) an unlawful compensation system

that deprived current and former hourly-paid, non-exempt BDC employees of their wages earned

for all compensable work performed each workweek, including at an overtime rate of pay for

each hour worked in excess of forty (40) hours in a workweek. Specifically, Defendant’s

unlawful compensation system: (1) at times, failed to include all forms of non-discretionary

compensation, such as monetary bonuses, commissions, shift differentials, incentives, awards,

and/or other rewards and payments, in all current and former non-exempt BDC employees’

regular rates of pay for overtime calculation purposes; (2) at times, improperly classified all

current and former non-exempt BDC employees as “exempt” for compensation purposes,

depriving said employees of overtime pay for hours worked in excess of forty (40) in a

workweek; and (3) unlawfully deducted previously-earned wages from non-exempt BDC

employees’ paychecks each workweek without their authorization and consent in writing prior to

the deduction.

       4.        Defendant’s deliberate failure to compensate its non-exempt BDC employees for

hours worked and work performed at the proper and legal rate(s) of pay violated federal law as

set forth in the FLSA and state law as set forth in the WWPCL.

                                 JURISDICTION AND VENUE

       5.        This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.        This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action




            Case 2:19-cv-01421-JPS Filed 09/30/19 Page 2 of 27 Document 1
within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant does business, and has substantial and systematic contacts, in this District.

                                  PARTIES AND COVERAGE

       8.      Plaintiff, Edwin Allen, is an adult male resident of the State of Wisconsin with a

post office address of 3234 North 29th Street, Milwaukee, Wisconsin 53216.

       9.      Defendant, Russ Darrow Group, Inc., was, at all material times herein, a

Wisconsin entity with a principal address of W133 N8569 Executive Parkway, Menomonee

Falls, Wisconsin 53051.

       10.     Defendant is a car dealership.

       11.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned, operated, and managed a variety of locations, entities, and car

dealerships in the State of Wisconsin, including the specific locations, entities, and car

dealerships where all non-exempt BDC employees, including Plaintiff, performed work on

behalf of Defendant, at Defendant’s direction, for Defendant’s benefit, and/or with Defendant’s

knowledge.

       12.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       13.     For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.




            Case 2:19-cv-01421-JPS Filed 09/30/19 Page 3 of 27 Document 1
       14.     During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       15.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

       16.     During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business exceeded $500,000.

       17.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       18.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       19.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former non-exempt employees employed by Defendant within the three (3) years

immediately preceding the filing of this Complaint (ECF No. 1). Plaintiff and all other non-

exempt BDC employees were subjected to Defendant’s same unlawful policies as enumerated

herein and performed similar job duties at all of Defendant’s locations, entities, and car

dealerships in the State of Wisconsin.

       20.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former non-exempt BDC employees on whose

behalf Plaintiff brings this Complaint performed compensable work on Defendant’s behalf, at

Defendant’s direction, for Defendant’s benefit, and/or with Defendant’s knowledge.




          Case 2:19-cv-01421-JPS Filed 09/30/19 Page 4 of 27 Document 1
          21.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s and all other non-exempt BDC employees’ day-to-

day activities.

          22.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other non-exempt BDC employees.

          23.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to review Plaintiff’s work performance and

the work performance of all other non-exempt BDC employees.

          24.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s and all other non-exempt BDC employees’ work

schedules and provided Plaintiff and all other non-exempt BDC employees with work

assignments and hours of work.

          25.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other non-exempt BDC employees abided in the workplace.

          26.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant oversaw, managed, and adjudicated Plaintiff’s and all other non-exempt

BDC employees’ employment-related questions, benefits-related questions, and workplace

issues.

          27.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt BDC employees for

hours worked and/or work performed, including with additional forms of compensation, such as




            Case 2:19-cv-01421-JPS Filed 09/30/19 Page 5 of 27 Document 1
monetary bonuses, commissions, shift differentials, incentives, and/or other rewards and

payments.

                                 GENERAL ALLEGATIONS

       28.    In approximately July 2016, Defendant hired Plaintiff as a non-exempt BDC

employee.

       29.    During Plaintiff’s employment with Defendant as a non-exempt BDC employee,

he performed compensable work on Defendant’s behalf, at Defendant’s direction, for

Defendant’s benefit, and/or with Defendant’s knowledge at various locations, entities, and car

dealerships owned, operated, and managed by Defendant in the State of Wisconsin, including:

Russ Darrow Ford LLC; Russ Darrow Greenfield LLC; and Russ Darrow Dodge LLC.

       30.    In approximately June 2019, Plaintiff’s employment with Defendant ended.

       31.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other non-exempt BDC employees.

       32.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other non-exempt BDC employees.

       33.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

non-exempt BDC employees for all remuneration earned.

       34.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees frequently worked in excess of

forty (40) hours per workweek.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 6 of 27 Document 1
       35.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other non-exempt BDC

employees frequently worked in excess of forty (40) hours per workweek.

       36.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other non-exempt BDC

employees’ hours worked each workweek.

       37.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt BDC employees on a

bi-weekly basis via paycheck.

       38.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday through

Saturday.

       39.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained an Employee Handbook, titled, “Russ Darrow Group

Employee Handbook.”

       40.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s Employee Handbook was given to Plaintiff and all other non-exempt

BDC employees.

       41.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the employment policies as contained in Defendant’s Employee Handbook

governed the terms and conditions of Plaintiff’s and all other non-exempt BDC employees’

employment with Defendant.




            Case 2:19-cv-01421-JPS Filed 09/30/19 Page 7 of 27 Document 1
         42.    Defendant’s Employee Handbook stated, in part: “All references to Russ Darrow

Group or Company includes the following entities: Russ Darrow Direct, Appleton; Russ

Darrow Chrysler Dodge Jeep, West Bend; Russ Darrow Toyota, West Bend; Russ Darrow

Nissan, West Bend; Russ Darrow Colonial Honda Nissan, Milwaukee; Russ Darrow Metro

Mazda, Milwaukee; Russ Darrow Kia, Waukesha; Russ Darrow Chrysler Jeep Kia, Madison;

Russ Darrow Mazda, Madison; Russ Darrow Mazda, Greenfield; Russ Darrow Kia Mitsubishi,

Wauwatosa; Russ Darrow Chrysler Dodge Jeep, Milwaukee; Russ Darrow Sheboygan; Russ

Darrow Leasing, Russ Darrow Fleet, Russ Darrow Corporate Management Company,

Menomonee Falls; CNAC, JDByrider, Milwaukee, Waukesha Madison, Appleton, Green Bay;

or any other affiliated entities.”

         43.    Defendant’s Employee Handbook stated, in part: “We are happy you have chosen

to join us, and wish to welcome you to Russ Darrow Group. … This handbook is intended to

provide you with a guide to the policies, benefits and rules that are relevant to your employment

with Russ Darrow Group. … If you have any questions or concerns that are not covered by this

handbook, please refer them to your Department Manager, the General Manager at your

dealership or the Human Resources Director at the corporate office.”

         44.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other non-exempt BDC employees’ primary job duty was to

communicate with prospective customers as part of Defendant’s customer service and/or

business development process.

         45.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other non-exempt BDC employees’ primary job duty was not

sales.




           Case 2:19-cv-01421-JPS Filed 09/30/19 Page 8 of 27 Document 1
       46.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other non-exempt BDC employees’ job duties did not directly

relate to Defendant’s management or general business operations.

       47.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees did not compare or evaluate

possible courses of conduct and did not act or make decisions regarding matters of significance

after considering various possibilities.

       48.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees did not have authority to make

an independent choice, free from immediate direction or supervision, or to waive or deviate from

Defendant’s established policies and/or procedures without Defendant’s prior approval.

       49.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees did not manage, run, or operate

any department or division of Defendant.

       50.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), no other employees of Defendant reported directly to Plaintiff or any other non-

exempt BDC employees.

       51.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees did not have the authority or

actual ability to hire, fire, demote, promote, and/or establish the terms and conditions of any

other employees’ employment at Defendant.




          Case 2:19-cv-01421-JPS Filed 09/30/19 Page 9 of 27 Document 1
        52.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other non-exempt BDC employees’ job duties did not require

advanced knowledge, prolonged or specialized intellectual instruction, or invention, imagination,

originality, or talent.

        53.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not compensate Plaintiff and all other non-exempt BDC employees

with commissions or bonus payments that exceeded at least half of their total earnings in a

representative period.

        54.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees were not highly compensated or

highly commissioned employees.

        55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees were non-union employee of

Defendant.

        56.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former non-exempt BDC employees were subject to

Defendant’s same unlawful policy, practice, custom, and/or scheme of: (1) failing to include all

forms of non-discretionary compensation, such as monetary bonuses, commissions, shift

differentials, incentives, awards, and/or other rewards and payments, in said employees’ regular

rates of pay for overtime purposes; (2) improperly classifying all current and former non-exempt

BDC employees as “exempt” for compensation purposes, depriving said employees of overtime

pay for hours worked in excess of forty (40) in a workweek; and (3) deducting previously-earned




          Case 2:19-cv-01421-JPS Filed 09/30/19 Page 10 of 27 Document 1
wages from non-exempt BDC employees’ paychecks each workweek without their authorization

and consent in writing prior to the deduction.

       57.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant made deductions from Plaintiff’s and all other non-exempt BDC

employees’ previously-earned wages even though Plaintiff and all other non-exempt BDC

employees did not authorize the deduction and did not consent to the deductions in writing prior

to the deductions.

       58.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt BDC employees employed by Defendant were

legally entitled to overtime pay for all hours worked in excess of forty (40) in a workweek.

       59.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all other non-

exempt BDC employees at the correct and lawful overtime rate of pay for all hours worked and

work performed in excess of forty (40) hours in a workweek.

       60.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s unlawful pay practices as described herein resulted in Plaintiff and all

other non-exempt BDC employees being deprived of overtime pay for all hours worked in excess

of forty (40) in a workweek.

       61.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant was or should have been aware that their policies in practice did not

properly and lawfully compensate Plaintiff and all other non-exempt BDC employees at the

correct and lawful overtime rate of pay for all hours worked in excess of forty (40) in a

workweek.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 11 of 27 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       62.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      Overtime Pay: All current and former non-exempt BDC
                      employees employed by Defendant within the three (3)
                      years immediately preceding the filing of this Complaint
                      (ECF No. 1) who have not been compensated for all hours
                      worked in excess of forty (40) hours in a workweek at the
                      proper, correct, and/or lawful overtime rate of pay as a
                      result of Defendant’s: failure to include all forms of non-
                      discretionary compensation in said employees’ regular rates
                      of pay for overtime calculation purposes; and/or improperly
                      classifying said employees as “exempt” for compensation
                      purposes, depriving said employees of overtime pay for
                      hours worked in excess of forty (40) in a workweek.

                      Unlawful Deductions: All current and former non-exempt
                      BDC employees employed by Defendant within the three
                      (3) years immediately preceding the filing of this
                      Complaint (ECF No. 1) who have not been compensated
                      for all hours worked as a result of Defendant’s deductions
                      from said employees’ previously-earned wages without
                      their authorization and consent in writing prior to the
                      deductions.

       63.     The FLSA Collective (Overtime Pay) primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       64.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated the FLSA Collective (Overtime Pay) with, in addition to

an hourly or regular rate(s) of pay, other forms of non-discretionary compensation – such as

performance-based and/or attendance-based monetary bonuses and incentives, commissions,




           Case 2:19-cv-01421-JPS Filed 09/30/19 Page 12 of 27 Document 1
shift differentials, awards, and/or other rewards and payments – on a bi-weekly, quarterly, and/or

annual basis.

       65.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation that Defendant provided to the FLSA Collective

(Overtime Pay) was non-discretionary in nature: they were made pursuant to a known plan

(performance or productivity) or formula and/or were announced and known to Plaintiff and all

other current and former hourly-paid, non-exempt employees to encourage and/or reward their

steady, rapid, productive, reliable, safe, consistent, regular, predictable, continued, and/or

efficient work performance and/or hours worked.

       66.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s pay practices failed to include all of the aforementioned forms of non-

discretionary compensation in the FLSA Collective’s (Overtime Pay) regular rates of pay for

overtime calculation and compensation purposes during workweeks when said employees

worked more than forty (40) hours during the representative time period, thus denying overtime

compensation to the FLSA Collective (Overtime Pay) at the rate of one and one-half times their

regular rate of pay for hours worked in excess of forty (40) in a workweek.

       67.      Defendant’s deliberate failure to properly compensate the FLSA Collective

(Overtime Pay) in such a fashion as described in the aforementioned paragraph violated federal

law as set forth in the FLSA.

       68.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant made deductions from the FLSA Collective’s (Unlawful Deductions)

previously-earned wages without their authorization and consent in writing prior to the

deductions.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 13 of 27 Document 1
       69.     Defendant was or should have been aware that its unlawful practices as described

herein deprived the FLSA Collectives of the lawful and appropriate wages and compensation due

and owing to them, in violation of the FLSA.

       70.     Plaintiff’s First and Second FLSA Causes of Action re brought under and

maintained as an opt-in Collective Actions Pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b), on behalf of the FLSA Collectives, and these Causes of Action may be pursued by those

who affirmatively opt in to this case, pursuant to 29 U.S.C. § 216(b).

       71.     Plaintiff and the FLSA Collectives are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with

overtime compensation and making deductions from previously-earned wages without

authorization and consent in writing prior to the deductions. Plaintiff’s claims and causes of

action as stated herein are the same as those of the FLSA Collectives.

       72.     Plaintiff and the FLSA Collectives seek relief on a collective basis challenging,

among any other FLSA violations, Defendant’s practice of failing to include all forms of non-

discretionary compensation in the FLSA Collective’s (Overtime Pay) regular rates of pay for

overtime compensation and calculation purposes and making deductions from previously-earned

wages of the FLSA Collective (Unlawful Deductions) without authorization and consent in

writing prior to the deductions.

       73.     The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 14 of 27 Document 1
address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       74.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collectives.

                         RULE 23 CLASS ALLEGATIONS - WISCONSIN

       75.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      Overtime Pay: All current and former non-exempt BDC
                      employees employed by Defendant within the two (2) years
                      immediately preceding the filing of this Complaint (ECF
                      No. 1) who have not been compensated for all hours
                      worked in excess of forty (40) hours in a workweek at the
                      proper, correct, and/or lawful overtime rate of pay as a
                      result of Defendant’s: failure to include all forms of non-
                      discretionary compensation in said employees’ regular rates
                      of pay for overtime calculation purposes; and/or improperly
                      classifying said employees as “exempt” for compensation
                      purposes, depriving said employees of overtime pay for
                      hours worked in excess of forty (40) in a workweek.

                      Unlawful Deductions: All current and former non-exempt
                      BDC employees employed by Defendant within the two (2)
                      years immediately preceding the filing of this Complaint
                      (ECF No. 1) who have not been compensated for all hours
                      worked as a result of Defendant’s deductions from said
                      employees’ previously-earned wages without their
                      authorization and consent in writing prior to the deductions.

       76.     The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes is also determinable from Defendant’s records. For purposes of notice and




           Case 2:19-cv-01421-JPS Filed 09/30/19 Page 15 of 27 Document 1
other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       77.    The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over one-hundred (100) members of the Wisconsin Classes.

       78.    Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. The members of the Wisconsin Classes sustained similar

losses, injuries and damages arising from the same unlawful policies, practices and procedures.

       79.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who is experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       80.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 16 of 27 Document 1
unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual member of the

Wisconsin Classes is small in the sense pertinent to a class action analysis, the expenses and

burden of individual litigation would make it extremely difficult or impossible for the individual

members of the Wisconsin Classes to redress the wrongs done to them.

          81.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          82.   Defendant has violated the WWPCL regarding payment of wages, overtime

wages, and unlawful deductions. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the Complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.




           Case 2:19-cv-01421-JPS Filed 09/30/19 Page 17 of 27 Document 1
       83.     There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (a) Whether Defendant provided the Wisconsin Class (Overtime Pay)

with forms of non-discretionary compensation; (b) Whether Defendant maintained an unlawful

compensation system that failed to include these forms of non-discretionary compensation in

current and former hourly-paid, non-exempt employees’ regular rates of pay for overtime

calculation purposes; (c) Whether Defendant misclassified as “exempt” the Wisconsin Class

(Overtime Pay) and, thus, failed to compensate the Wisconsin Class (Overtime Pay) with

overtime compensation for hours worked in excess of forty (40) in a workweek; (d) Whether

Defendant maintained an unlawful compensation system that made deductions from the

previously-earned wages of the Wisconsin Class (Unlawful Deductions); and (e) The nature and

extent of class-wide injury and the measure of damages for the injury.

       84.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 18 of 27 Document 1
                                     FIRST CLAIM FOR RELIEF
                   Violations of the Fair Labor Standards Act of 1938, as Amended
               (Plaintiff on behalf of himself and the FLSA Collective – Overtime Pay)

       85.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       86.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       87.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       88.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       89.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       90.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay (at the proper and correct overtime rate of

pay) for each hour worked in excess of forty (40) hours each workweek.

       91.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       92.     Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 19 of 27 Document 1
       93.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendant also has not acted in

good faith or with reasonable grounds to believe its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       94.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       95.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       96.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 20 of 27 Document 1
                                   SECOND CLAIM FOR RELIEF
                   Violations of the Fair Labor Standards Act of 1938, as Amended
           (Plaintiff on behalf of himself and the FLSA Collective – Unlawful Deductions)

       97.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       98.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       99.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       100.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       101.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       102.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour worked in excess of forty (40)

hours each workweek.

       103.    Defendant violated the FLSA by making deductions from the previously-earned

wages of the FLSA Collective without their authorization and consent in writing prior to the

deductions.

       104.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 21 of 27 Document 1
       105.    Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       106.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendant also has not acted in

good faith or with reasonable grounds to believe its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       107.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       108.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       109.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 22 of 27 Document 1
                                     THIRD CLAIM FOR RELIEF
              Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
               (Plaintiff, on behalf of himself and the Wisconsin Class – Overtime Pay)

       110.     Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       111.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

       112.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       113.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

       114.     The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       115.     Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of Wisconsin Wage Payment Laws.




         Case 2:19-cv-01421-JPS Filed 09/30/19 Page 23 of 27 Document 1
         116.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         117.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                                    FOURTH CLAIM FOR RELIEF
             Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
           (Plaintiff, on behalf of himself and the Wisconsin Class – Unlawful Deductions)

         118.   Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

         119.   At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

         120.   Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.




          Case 2:19-cv-01421-JPS Filed 09/30/19 Page 24 of 27 Document 1
         121.   At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

         122.   The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         123.   At all times material herein, Wis. Stat. § 103.455 was applicable to Plaintiff’s

employment with Defendant, which states, in relevant part: “No employer may make any

deduction from the wages due or earned by any employee, who is not an independent contractor,

for defective or faulty workmanship, lost or stolen property or damage to property, unless the

employee authorizes the employer in writing to make that deduction…”

         124.   Defendant willfully made deductions from the previously-earned wages of the

Wisconsin Class without their authorization and without their consent in writing prior to the

deductions.

         125.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         126.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.




          Case 2:19-cv-01421-JPS Filed 09/30/19 Page 25 of 27 Document 1
WHEREFORE, it is respectfully prayed that this Court grant the following relief:

   a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
      supervised Notice, to all similarly-situated current and former non-exempt BDC
      employees employed by Defendant informing them of this action and their rights
      to participate in this action. Such Notice shall inform all similarly-situated current
      and qualified former employees of the pendency of this action, the nature of this
      action, and of their right to “opt in” to this action. Additionally, such notice will
      include a statement informing the similarly-situated current and qualified former
      employees that it is illegal for Defendant to take any actions in retaliation of their
      consent to join this action;

   b) At the earliest possible time, issue an Order certifying this action as a class action
      pursuant to Federal Rules of Civil Procedure 23;

   c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
      as class counsel pursuant to Federal Rules of Civil Procedure 23;

   d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
      2202, declaring Defendant’s actions as described in the Complaint as unlawful
      and in violation of the FLSA and Wisconsin Law and applicable regulations and
      as willful as defined in the FLSA and Wisconsin Law;

   e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated non-exempt BDC employees damages in the form of
      reimbursement for unpaid overtime wages for all time spent performing
      compensable work for which they were not paid pursuant to the rate provided by
      the FLSA and WWPCL;

   f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated non-exempt BDC employees damages in the form of
      reimbursement for unlawful deductions from previously-earned wages, in
      violation of the FLSA and WWPCL;

   g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated non-exempt BDC employees liquidated damages pursuant to
      the FLSA and WWPCL in an amount equal to, and in addition to the amount of
      wages and overtime wages owed to them;

   h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
      situated non-exempt BDC employees for the costs and attorneys’ fees expended
      in the course of litigating this action, pre-judgment and post-judgment interest;
      and

   i) Provide Plaintiff and all other similarly-situated non-exempt BDC employees
      with such other and further relief, as the Court deems just and equitable.




 Case 2:19-cv-01421-JPS Filed 09/30/19 Page 26 of 27 Document 1
             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

             Dated this 30th day of September, 2019

                                         WALCHESKE & LUZI, LLC
                                         Counsel for Plaintiff

                                         s/ Scott S. Luzi _____                  ___
                                         James A. Walcheske, State Bar No. 1065635
                                         Scott S. Luzi, State Bar No. 1067405
                                         David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




        Case 2:19-cv-01421-JPS Filed 09/30/19 Page 27 of 27 Document 1
